

114 HR 5867 IH: National Strategy for School Security Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5867IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Messer introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the development of a national strategy to secure schools against terrorism nationwide,
			 and ensure domestic preparedness for and the response to terrorism, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the National Strategy for School Security Act of 2016. 2.National strategy to secure schools from threats of terrorism (a)In generalTo assist in the domestic preparedness for and response to acts of terrorism and other emergencies and to coordinate Federal efforts to secure elementary and secondary schools (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), not later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, in consultation and cooperation with the Secretary of Education and the heads of other appropriate Federal agencies and departments, shall develop and submit to the Committee on Homeland Security and the Committee on Education and the Workforce of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Health, Education, Labor, and Pensions of the Senate a national school security strategy including, as appropriate, updates to such strategy.
 (b)ContentsThe strategy required under subsection (a) shall— (1)account and describe all Federal programs, projects, and activities, including spending levels, to secure elementary and secondary schools from acts of terrorism and other emergencies;
 (2)identify specific school security vul­ner­a­bil­i­ties from acts of terrorism or other emergencies within the United States, and delineate goals for closing such security vulnerabilities;
 (3)describe actions to be taken to achieve such goals and the means necessary to do so, including steps to reform, improve, and streamline existing efforts to align the current threat environment to schools; and
 (4)identify new authorities or changes in existing authorities required to address school security. (c)SunsetThe requirement to transmit updated national strategies under this section shall terminate on the date that is seven years after the date of the enactment of this Act.
			